Name: 97/407/EC: Commission Decision of 18 June 1997 establishing deadlines for the communication of the results of the 1997 farm structure surveys to the Statistical Office of the European Communities (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  cultivation of agricultural land;  EU institutions and European civil service;  agricultural structures and production
 Date Published: 1997-06-27

 Avis juridique important|31997D040797/407/EC: Commission Decision of 18 June 1997 establishing deadlines for the communication of the results of the 1997 farm structure surveys to the Statistical Office of the European Communities (Text with EEA relevance) Official Journal L 169 , 27/06/1997 P. 0090 - 0091COMMISSION DECISION of 18 June 1997 establishing deadlines for the communication of the results of the 1997 farm structure surveys to the Statistical Office of the European Communities (Text with EEA relevance) (97/407/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings (1), as last amended by Regulation (EC) No 2467/96 (2), and in particular point 5 of Annex II thereto,Whereas point 5 of Annex II to Regulation (EEC) No 571/88 requires time limits for the communication of individual data to the Statistical Office of the European Communities by the Member States to be established in accordance with the procedure laid down in Article 15 of the said Regulation and whereas the uniform code to be used will be specified by the Statistical Office of the European Communities in agreement with the Member States;Whereas according to point 6 of Annex II, Germany will not forward individual data; but is obliged to supply the survey results in the form of the tables intended for the BDT tabular data bank;Whereas the importance of the structure survey results for the common agricultural policy and the growing demand for up-to-date data make it necessary to carry out the computer processing of the survey data and communication thereof to the Statistical Office of the European Communities as quickly as possible;Whereas the deadlines to be fixed for the communication of survey results to the Statistical Office of the European Communities must take into account the fact that the timetable for carrying out the surveys' work is different between Member States;Whereas the measures provided for in this Decision reflect the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 1. The Member States shall communicate to the Statistical Office of the European Communities the individual data from the surveys on the structure of agricultural holdings carried out pursuant to Article 3 (e) of Council Regulation (EEC) No 571/88, using a uniform code specified by the Statistical Office of the European Communities in agreement with the Member States.2. According to point 6 of Annex II to Regulation (EEC) No 571/88, Germany shall communicate to the Statistical Office of the European Communities the survey results of the surveys mentioned in paragraph 1 in the form of the tables intended for the BDT tabular data bank using a code specified by the Statistical Office of the European Communities in agreement with the 'Statistisches Bundesamt`.Article 2 Member States shall communicate the results of the 1997 structure surveys, mentioned at Article 1 of the present Decision, within 13 months of the finish of the data collection in the field and taking into account the timetables envisaged by Member States for the execution of the survey work, not later than the following deadlines:>TABLE>Article 3 This Decision is addressed to the Member States.Done at Brussels, 18 June 1997.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 56, 2. 3. 1988, p. 1.(2) OJ No L 335, 24. 12. 1996, p. 3.